Citation Nr: 9921519	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-00 58A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a shrapnel 
wound to the right leg.

5.  Entitlement to service connection for a seizure 
disorder/blackout spells, including as due to herbicide exposure.

6.  Entitlement to service connection for a liver disorder, 
including as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.  His appeal ensues from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO).

The Board of Veterans' Appeals (Board) notes that, in a VA Form 
21-4138 (Statement in Support of Claim) and during his March 1998 
hearing, the veteran raised claims for a total disability 
evaluation based on individual unemployability and for service 
connection for a back disorder.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The record contains no medical evidence linking the veteran's 
PTSD to a claimed in-service stressor.

2.  The record contains no medical evidence linking the veteran's 
hearing loss, tinnitus, or psychogenic spells to his period of 
active service.

3.  The veteran's right leg claim is well grounded, and VA has 
fulfilled its duty to assist by properly and fully developing all 
relevant evidence necessary for the equitable disposition of this 
claim.  

4.  Service medical records refute the veteran's allegation that 
he sustained a shrapnel wound to his right leg in service.

5.  The record contains no medical evidence that the veteran 
currently has a liver disorder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Entitlement to service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Entitlement to service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  A shrapnel wound to the right leg was not incurred in 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

5.  Entitlement to service connection for a seizure 
disorder/blackout spells, including as due to herbicide exposure, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  Entitlement to service connection for a liver disorder, 
including as due to herbicide exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service connection 
for various conditions that developed as a result of his service 
on active duty.  The Board must initially determine whether the 
veteran has presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence 
of evidence of well-grounded claims, there is no duty to assist 
the veteran in developing the facts pertinent to his claims, and 
the claims must be denied.  Epps v. Gober, 126 F.3d 1464, 1467-
1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, demonstrating 
that a disease or injury was incurred or aggravated during active 
service, and medical evidence showing that the veteran currently 
has a disability, and that a nexus exists between that disability 
and the in-service injury or disease.  Id. at 1467-1468. 

A claimant may also establish a well-grounded claim for service 
connection under the chronicity provision of 38 C.F.R. § 3.303(b) 
(1998), which is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service or 
during an applicable presumption period, and that that same 
condition currently exists.  Such evidence must be medical unless 
the condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its existence.  
If the chronicity provision is not applicable, a claim still may 
be well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

A.  PTSD

To establish a well-grounded claim for service connection for 
PTSD, the record must include a medical diagnosis of PTSD 
(showing a current disability), lay evidence of an in-service 
stressor (showing service incurrence), and medical evidence of a 
nexus between the PTSD and the stressor (linking the current 
disability to service).  See Cohen v. Brown, 10 Vet.App. 128, 137 
(1997).  In this case, as explained below, the record includes a 
diagnosis of PTSD, but not a medical opinion linking this 
disorder to any of the veteran's alleged in-service stressors.

The veteran alleges that he developed PTSD as a result of the 
following in-service stressors:  witnessing Marines cutting off, 
boiling and removing skin from a young girl's head (the veteran 
later contended that this was done to a man after he was shot in 
the temple with a .45 caliber gun); burying a village with his 
bulldozer and seeing a live boy fall off the hoe; experiencing 
hearing loss after a shell exploded near his bunker; standing on 
guard duty and participating in combat and patrols; experiencing 
sniper fire and seeing his friend Randy (nicknamed Herman) 
getting shot in the chest and dying while sitting in a foxhole 
the day after Christmas; witnessing a girl's neck being blown 
open; and sustaining a right leg injury when a satchel charge was 
thrown into his bunker.  The veteran has undergone mental 
evaluations on multiple occasions, but he has only been diagnosed 
with PTSD once, in December 1993, by Franklin A. Nash, Jr., Ph.D.  
During that evaluation, the veteran did not report any of the 
aforementioned stressors, and Dr. Nash did not attribute the 
veteran's PTSD to any specific in-service incident.

Inasmuch as the record contains no medical evidence of a nexus 
between the veteran's PTSD and any of his alleged stressors, the 
claim for service connection for PTSD must be denied as not well 
grounded.  The Board acknowledges the representative's request 
for a remand for verification of the alleged stressors.  However, 
because the veteran's assertions are presumed to be credible for 
the purpose of determining whether this claim is well grounded, 
verification of the alleged stressors would not change the 
Board's decision.  To establish well groundedness in this case, 
the veteran must submit medical evidence linking the veteran's 
PTSD to a stressor. 

The Board recognizes that the RO denied this claim on the merits, 
whereas the Board has concluded that the claim is not well 
grounded.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior to 
March 1, 1999) has held that when an RO does not specifically 
address the question whether a claim is well grounded, but 
proceeds to adjudication on the merits, there is no prejudice to 
the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet.App. 425, 432 (1996).  
Therefore, the veteran has not been prejudiced by the manner in 
which the RO has disposed of his PTSD claim.

B.  Hearing Loss/Tinnitus

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz, is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies, 500, 1,000, 
2,000, 3,000 or 4,000 are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The veteran asserts that he initially experienced hearing loss 
and tinnitus in service in 1967 when a shell exploded nearby.  
Service department records do not confirm the veteran's 
assertion, but for the purpose of determining well groundedness, 
the Board accepts that he was exposed to noise in service.    

Post-service medical evidence, including October 1996 reports of 
VA examinations, confirms that the veteran currently has hearing 
loss within the meaning of 38 C.F.R. § 3.385 and tinnitus.  That 
notwithstanding, there is no evidence, beyond the veteran's 
contentions, linking the hearing loss or tinnitus to in-service 
noise exposure or otherwise to the veteran's period of active 
service.  As the veteran is a layperson with no medical training 
or expertise, his contentions, alone, do not constitute competent 
medical evidence of a nexus between hearing loss or tinnitus and 
in-service noise exposure.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992) (holding that laypersons are not competent to 
offer medical opinions).  Inasmuch as the record lacks competent 
medical evidence linking the veteran's hearing loss and tinnitus 
to his period of active service, these claims must be denied as 
not well grounded.

C.  Right Leg

Based on the veteran's assertion that he wounded his right leg in 
service when he was hit by shrapnel, which, as stated previously, 
is presumed to be credible for the purpose of determining well 
groundedness, and on an October 1996 opinion of a VA examiner 
linking a scar and brown macula on the veteran's right leg to the 
in-service shrapnel wound, the Board finds this claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The Board 
also finds that VA has fulfilled its duty to assist by properly 
and fully developing all relevant evidence necessary for the 
equitable disposition of this claim.  

A veteran may be granted service connection for disability 
resulting from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  The veteran in this case served on 
active duty during the Vietnam era from January 1966 to January 
1968.  Allegedly, during that time period, he sustained a 
shrapnel wound to his right leg.  However, the service medical 
records refute the veteran's assertion.  On discharge examination 
in January 1968, the veteran reported no right leg abnormalities, 
and the only scar noted by the physician was located on the 
veteran's left hand.  Inasmuch as there is no evidence other than 
the veteran's assertion that a shrapnel wound was sustained in 
service, the VA examiner's opinion linking the scar and macula of 
the right leg to an in-service shrapnel wound does not satisfy 
the nexus requirement.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim for 
service connection for residuals of a shrapnel wound to the right 
leg.

D.  Seizure Disorder/Blackout Spells

The veteran asserts that he began having seizures or blackout 
spells in 1980, and that these spells may be due to in-service 
Agent Orange exposure.  Post-service medical evidence, including 
VA and private outpatient treatment records and 1996 reports of 
VA examinations, do not show that the veteran currently has a 
seizure disorder.  However, they do indicate that he has spells 
that are psychogenic in nature.  There is no evidence, beyond the 
veteran's contentions, linking these spells to the veteran's 
period of service, including any exposure to Agent Orange.  
Again, under Espiritu, 2 Vet. App. at 494-5, the veteran's 
contentions, alone, do not constitute competent medical evidence 
of a nexus.  Moreover, as "psychogenic spells" is not one of 
the diseases listed in 38 C.F.R. § 3.309(e), they may not be 
presumed to have been incurred in service as a result of Agent 
Orange exposure.  Inasmuch as the record lacks competent medical 
evidence linking the veteran's psychogenic spells to his period 
of active service, the claim for service connection for a seizure 
disorder/blackout spells must be denied as not well grounded.

E.  Liver Disorder

At his hearing in March 1998, the veteran testified that he knew 
he had a liver disorder that was worsening and necessitated 
abstinence from alcohol use.  The veteran has been seen for a 
variety of health problems on multiple occasions; however, his 
medical records do not contain a diagnosis of a liver disorder.  
As the veteran is incompetent to diagnose such a disorder, his 
belief that it exists is insufficient to establish the existence 
of a current disability.  Accordingly, this claim must be denied 
as not well grounded.


F.  Conclusion

The veteran has failed to meet his initial burden of submitting 
evidence of well-grounded claims for service connection for PTSD, 
hearing loss, tinnitus, a seizure disorder/blackout spells, and a 
liver disorder; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to these claims.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground these claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
However, the Board views its discussion as sufficient to inform 
the veteran of the elements necessary to well ground these claims 
and to explain why his current attempt fails.  See Robinette v. 
Brown, 8 Vet.App. 69, 77-78 (1996).


ORDER

Service connection for PTSD, bilateral hearing loss, tinnitus, 
residuals of a shrapnel wound to the right leg, a seizure 
disorder/blackout spells, and a liver disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

